DETAILED ACTION
This FINAL action is responsive to the IDS filed 12/28/2021 and amendment filed 9/30/2021.

In the amendment Claims 1-7, 9-12 and 14-22 are pending. Claims 8 and 13 are canceled. Claims 21-22 are new. Claims 1, 10 and 14 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 has been entered, and considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.    Claim(s) 1-3, 5-7, 9-12, 14-16 and 18-22 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holler (U.S.  Pub 2015/0235015, published Aug. 20, 2015).
Regarding Independent claims 1, 10 and 14, Holler discloses A method for displaying an application page, applied to an electronic device, the method comprising:
receiving an instruction of opening an application page, the instruction carrying an application identifier corresponding to an application (see abstract & Paragraphs 69 & 178, discloses an end-user requests  an application that is resident on a remote system to be launched and run on the end-users local system. Further disclosing instructions that include an application identifier determined by the file system driver accessing a directory); 
sending the application identifier to a server (see paragraphs 178-181, discloses sending the application identifier to the server has path information);
 receiving and caching a configuration file returned from the server according to the application identifier, wherein the server is caused to perform rendering on the application page simultaneously with the receiving and caching of the configuration file by the electronic device (see paragraphs 221-222 & 651 & 656, specifically 656 discloses the process of receiving and caching of the application pages from the server based on the application being executed. It states that the “…streaming application executes” and “…takes advantage of this opportunity to also request additional pages that the application may need in the future.” Thereby disclosing that during execution of the application (broadcast from the server) taking advantage and caching future content associated with the executing application from the server, which includes rendering has disclosed in paragraphs 221-222 via broadcasting media content to the application or 651 presenting WORD application execution from the server to the client); 
receiving, from the server, a view operation instruction generated by performing rendering on the application page on the server (see paragraphs 75 & 104, discloses receiving a view operation from an application page has streaming data from the server using the Stream Application Page file); and 
displaying the application page, according to the view operation instruction and the configuration file (see paragraph 104, discloses displaying the application page has streaming data according to the application code and data comprising configuration information). 

Regarding Dependent claims 2 and 15, Holler discloses wherein the receiving from the server the view operation instruction generated by performing rendering on the application page at the server, comprises: receiving, from the server, a plurality of sub-view operation instructions generated by performing stream rendering on the application page at the server (see paragraph 222, states that a single server broadcasts media via steaming to multiple clients within a multicast network and includes television and IP casting).
Regarding Dependent claims 3 and 16, Holler discloses wherein the displaying the application page according to the view operation instruction and the configuration file, comprises: displaying the application page progressively according to the plurality of Regarding Dependent claims 5, 12 and 18, Holler discloses wherein in response to displaying the application page, the method further comprises: detecting whether an instruction of closing the application page is received; and deleting the cached configuration file, in response to detecting that the instruction of closing the application page is received (see paragraph 174, including the explanation provided in the Independent claim). 
Regarding Dependent claims 6 and 19, Holler discloses wherein in response to displaying the application page, the method further comprises: receiving a user operation for the application page; and opening a native page of the application according to the user operation (see paragraph 189, including the explanation provided in the Independent claim). Regarding Dependent claims 7 and 20, Holler discloses wherein the configuration file comprises an installation file of the application; and wherein in response to displaying the application page, the method further comprises: receiving an instruction of installing the application triggered by a user; and installing the application according to the instruction of installing the application and the installation file of the application (see paragraph 281, including the explanation provided in the Independent claim). Regarding Dependent claim 9, with dependency of claim 1, Holler discloses wherein the application is a Quick application (see abstract & Paragraphs 69 & 178).

Regarding Dependent claim 11, with dependency of claim 10, Holler discloses wherein the receiving from the server the view operation instruction generated by performing the rendering on the application page at the server, comprises: receiving, from the server, successively a plurality of sub-view operation instructions generated by performing stream rendering on the application page at the server; and wherein the displaying the application page according to the view operation instruction and the configuration file, comprises: displaying the application page progressively according to the plurality of sub-view operation instructions and the configuration file (see paragraphs 75 & 104, discloses receiving a view operation from an application page has streaming data from the server using the Stream Application Page file).

Regarding Dependent claims 21 and 22, Holler discloses wherein the application is a Quick application capable of running without being installed (see paragraph 371, describing the SAS builder that specifically stream from the server without requiring that the application be installed locally).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4 and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over Holler (U.S.  Pub 2015/0235015, filed Sep. 3, 2014) in view of Shin (U.S. 10,498,881, filed Feb. 2, 2017).
Regarding Dependent claims 4 and 17, Holler discloses optimization for streaming service applications (see abstract). Holler fails to teach or suggest creation of a shortcut for an application. Shin discloses wherein in response to displaying the application page, the method further comprises: detecting whether an instruction of adding a shortcut to the application page is received; and adding the shortcut on a desktop of an operating system, in response to detecting that the instruction of adding the shortcut to the application page is received (see abstract & col. 11, lines 40-67, discloses adding shortcuts to the application page on a desktop). It would have been obvious for one of ordinary skill in the art before the effective filing date to support creation of application shortcuts to a user’s device. One motivation is to allow quicker access from a desktop environment without having to navigate multiple applications from a server by using links thereby saving time.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
7.	Applicant’s arguments filed 9/30/2021 have been considered but are not persuasive. 

	Applicant Argues: Thus, none of the three phases of the Holler’s SAS builder involve rendering of an application page file. Consequently, it is impossible for Holler to disclose any rendering of an application file page that (1) is performed by the server, and (2) is performed by the server at the same time that the client receives and cached the configuration file related to the application file page from the server. (see pg. 11)

	…it is impossible for Holler to disclose that the server generates a view operation instruction by performing such rendering on the application file page, or disclose that the electronic device receives such view operation instruction from the server and displays the application page according to such received view operation instruction. (see pg. 12)

	The Examiner Respectfully Disagrees: In paragraph 656 discloses the process of receiving and caching of the application pages from the server based on the application 

It is not necessary that the references actually suggest, expressly or in so many words the changes or improvements that applicant has made. The test for combining references is what the references as a whole would have suggested to one of ordinary skill in the art. In re Sheckler, 168 USPQ 716 (CCPA 1971); In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Young 159 USPQ 725 (CCPA 1968).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/30/2021